JUSTICE HEIPLE, dissenting: The majority has incorrectly applied the standards governing this ...... ployment made in good faith may constitute a material change in circumstances sufficient to warrant a modification of a child-support order. (Coons v. Wilder (1981), 93 Ill. App. 3d 127, 416 N.E.2d 785.) “[A] voluntary, good faith change in employment need not equal or increase the spouse’s income; indeed, substantial reductions may be permissible and do not per se constitute a lack of good faith.” (In re Marriage of Kowski (1984), 123 Ill. App. 3d 811, 814, 463 N.E.2d 840.) The crucial consideration in testing good faith is whether the change in status was prompted by a desire to evade financial responsibility for supporting children. The change in circumstances must be fortuitous in nature and not the result of deliberate action or conduct on the part of the party seeking the reduction. Coons v. Wilder (1981), 93 Ill. App. 3d 127, 416 N.E.2d 785. There is no question in the instant case that the respondent voluntarily terminated his employment with Consolidated Freightways where he was earning $13 per hour operating a forklift and moved to Florida where he was earning $5 an hour for basically the same work. Also, there is no question that the move to Florida was made in good faith. Despite the majority’s unwarranted suggestion that the respondent’s move was comparable to a father’s desire to become a beachcomber in the sunny climes of Florida, the trial judge specifically found that the “respondent’s move to Florida was prompted by a desire to be near his family, rather than by a desire to evade responsibility to support his child.” In addition, no one disputes that the reduction of the respondent’s income is a substantial change of circumstance. Nevertheless, the majority upholds the trial court’s decision that the change in circumstance was not fortuitous in nature, but was the result of deliberate action on the part of the respondent. I cannot agree. While the move to Florida was obviously a deliberate act on the part of the respondent, the resulting reduction in pay sustained as a consequence of the move cannot be termed anything but fortuitous. It has not been shown or even suggested that the respondent deliberately set out to decrease his income so he would not have to contribute to the support of his child. When the respondent’s parents suggested that he relocate in Florida, they gave the indication that there was plenty of work to be obtained. The respondent moved to Florida with the hope that he could find a job earning what he earned in Illinois. While he knew that employment would be “non-union” and the pay scale would be lower, he was not aware of just how low it actually was. The fact that his brother earned $5 per hour doing lawn care in Florida does not show that the respondent was aware of the prevailing wage rate for the type of work which he did, which was operating a forklift. The custodial parent should not be allowed to freeze the other parent in his or her employment or occupation at the time of the dissolution of marriage. As long as changes in employment or occupation are undertaken in good faith and not deliberately designed to avoid responsibility for dependents, a person should be permitted to seek personal satisfaction and happiness in another job or occupation in a different location and obtain a reduction in child-support obligations if necessary. See In re Marriage of Kowski (1984), 123 Ill. App. 3d 811, 463 N.E.2d 840. (reduction of child support allowed where substantial change in circumstance was shown by reduced income resulting from petitioner’s good-faith change of employment because of concern over health and lack of job security); Coons v. Wilder (1981), 93 Ill. App. 3d 127, 416 N.E.2d 785 (a decision made in good faith to quit employment in order to further education can be a material change in circumstance warranting a modification of a child-support obligation; Martinec v. Martinec (1974), 17 Ill. App. 3d 402, 308 N.E.2d 161 (abstract of opinion) (reduction in child support allowed where the plaintiff-husband left his position as a police officer to become a full-time student in good faith). The majority is overlooking a very fundamental legal truism which is that child-support obligations must necessarily include consideration of the child’s welfare in light of the father’s ability to pay. (Coons v. Wilder (1981), 93 Ill. App. 3d 127, 416 N.E.2d 785.) At the time of the dissolution of marriage, the respondent was earning approximately $520 per week and was ordered to pay $60-per-week child support and $45-per-week maintenance to the petitioner. The order further provided that after a 12-month period, or sooner if the petitioner should remarry, maintenance payments were to terminate and child-support payments would increase to $75 per week. The petitioner has since remarried. At the time the respondent sought a modification of his child-support obligation, he had $131-per-week spendable income. The court’s decision unrealistically assumes that the respondent will be able to continue paying $75 per week toward child support, while realistically such payments are an impossibility in light of the respondent’s present income. This decision will only result in further problems between the parties concerning the respondent’s failure to pay the full child-support obligation. No one can dispute that a healthy parent has a duty to support his minor children within his means. What this court is effectively imposing on the father, however, is the duty to live in a particular place (Illinois) and work at a particular job (Consolidated Freightways). The majority rhetorically asks whether this court would abate child-support payments for the father who desires the sunny climate and decides to become a beachcomber. That question begs the issue. Would it make any difference if he were going to the Yukon to prospect for gold? or joining the Peace Corps to work with needy people in Asia, Africa, or South America? or going to work as a salesman, entertainer, or whatever at a substantial increase in wages? The father’s move to Florida in this case was not made to spite his child. He moved to Florida to be with his family. He took the best job he could get. His support payments should be adjusted to reflect his ability to pay. Requiring the respondent to live in a particular place and work at a particular job makes him, in effect, a slave. While the court is not explicitly saying that the defendant must remain in Illinois and work at Consolidated Freightways, it is premising the support order on that imagined set of circumstances. Thus, the effect of the order is a form of economic slavery which, as we all know, was abolished by the thirteenth amendment to our Federal Constitution. Moreover, the court ignores reality. The respondent is in Florida. He is earning $5 an hour. He cannot pay $75-per-week child support on his present earnings. This type of impossible situation will not help the child, the mother, or the father. The money will not be paid, cannot be paid, and cannot be enforced by the court. For the foregoing reasons, I respectfully dissent.